Exhibit 10.16

 

THE TIDEWATER HEALTH CARE PLAN CERTIFICATE

 

FOR

 

ACTIVELY EMPLOYED OFFICERS OF TIDEWATER INC.

 

EXECUTIVE HEALTH AND DENTAL BENEFITS

 

PROVIDED BY

 

BLUE CROSS AND BLUE SHIELD OF LOUISIANA

(Incorporated as Louisiana Health Service and Indemnity Company)

 

This insurance coverage is being provided by Blue Cross and Blue Shield of
Louisiana and Your Employer, Tidewater Inc. It is a fully-insured Benefit Plan.
It is the intent of the Group and the Company to provide Benefits in accordance
with the laws of the state where the Group Benefit Plan is issued, unless
otherwise forbidden by the laws of the state where You live. If there is a
conflict between any provision in this Certificate and the applicable state law,
the state law will prevail.

 

This Certificate is a supplement to any other Group Employee Benefit Plan
Certificate(s) previously issued to You describing this insurance coverage and
is intended to provide additional Benefits for some of the Eligible Expenses
incurred by You and Your family that are not payable under the other Group
Employee Benefit Plan. Benefits will be paid at the Coinsurance Percentage, as
shown in the Schedule of Benefits, for all Eligible Expenses.

 

This Certificate does not waive or alter any of the terms of the Benefit Plan.
If coverage questions arise, the Benefit Plan will govern.

 

The Group referred to herein means Tidewater Inc. The Company referred to herein
means Blue Cross and Blue Shield of Louisiana and/or another Blue Cross and Blue
Shield Plan that has entered into an agreement with Blue Cross and Blue Shield
of Louisiana to provide Benefits to eligible Members under the Benefit Plan. A
word used in the masculine gender applies also in the feminine gender.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE


--------------------------------------------------------------------------------

Definitions

   3

Expenses Not covered

   8

Coordination of Benefits

   9

Termination of Coverage

   13

Continuation of Insurance Upon Death of the Employee

   14

Continuation of Insurance

   15

COBRA Continuation of Coverage

   16

Right of Subrogation

   18

General Provisions

   18

ERISA Rights

   26

 

2



--------------------------------------------------------------------------------

DEFINITIONS

 

The following Definitions are applicable to the Benefit Plan in addition to the
Definitions contained in the Group Employee Benefit Plan Certificate previously
issued to You which describes the Covered Services provided under the Benefit
Plan. Please refer to that document also for a full description of Definitions.

 

Age - The age of the Covered Person at his or her last birthday.

 

Benefits - The amount provided by the Company, subject to any limitation
specified in the Benefit Plan, for Covered Services in accordance with the
Coinsurance percentage shown in the Schedule of Benefits.

 

Benefits paid for Covered Services listed herein must be:

 

  1. For medical care as defined under Internal Revenue Service (IRS) Section
231(d); and

 

  2. Required for treatment; and

 

  3. Recommended and approved by the attending Physician.

 

The Company will provide Benefits, at the Coinsurance percentage shown in the
Schedule of Benefits, for those Covered Services shown in the Schedule of
Benefits, which are not payable, in whole or in part, under the Group Employee
Benefit Plan. All Eligible Expenses must be incurred after You become covered
under the Plan.

 

The total Benefits paid will not exceed the Benefit Period Maximum Amount per
family, as shown in the Schedule of Benefits. No Benefits will be paid for
services, supplies, or equipment listed under the Expenses Not Covered
provision, unless otherwise stated in the Benefit Plan.

 

Benefit Period - A calendar year, January 1 through December 31. For new
Members, the initial Benefit Period begins on the Enrollment Date and ends on
December 31 of the same year.

 

Certificate - The agreement between the Company and the Employee, including the
original and/or amended Schedule of Benefits, the Employee’s individual
application (if medically underwritten), and any amendments to the Certificate.

 

Claim - A claim is written or electronic proof, in a form acceptable to the
Company, of charges for Covered Services that have been incurred by a Member
during the time period the Member was insured under the Benefit Plan. The
provisions in effect at the time the service or treatment is received shall
govern the processing of any claim expense actually incurred as a result of the
service or treatment rendered.

 

Company - Blue Cross and Blue Shield of Louisiana (incorporated as Louisiana
Health Service & Indemnity Company), and/or another Blue Cross and Blue Shield
Plan that has entered into an agreement with Blue Cross and Blue Shield of
Louisiana to provide Benefits to eligible Members under the Benefit Plan.

 

Covered Person - A person who is eligible for coverage as an Employee or a
Dependent and for which applicable premiums have been paid.

 

Covered Service - A service or supply specified in the Benefit Plan for which
Benefits are available when rendered by a Provider. A charge for a Covered
Service is considered to have been incurred on the date the service or supply
was provided to the Member.

 

3



--------------------------------------------------------------------------------

Creditable Coverage - A period of insurance coverage under an individual or
group health plan (including Medicare, Medicaid, governmental and church plans)
that is not followed by a Significant Break in Coverage. Creditable Coverage
does not include coverage for liability, dental, vision, specified disease
and/or other supplemental type benefits, unless the Member elects all lines of
coverage.

 

Dependent - A person who is designated by an Eligible Participant may become
covered or is entitled to Benefits under the Benefit Plan if he/she is one of
the following:

 

  A. An Eligible Participant’s spouse (if not legally separated or divorced from
the Eligible Participant).

 

  B. An Eligible Participant’s unwed child from birth or placement for legal
adoption (but not after the child is removed from placement prior to legal
adoption), until the child attains Age nineteen (19), provided the child is more
than fifty percent (50%) dependent on the Eligible Participant for support and
maintenance. An unwed child who is a student may be covered until Age
twenty-five (25), provided such child is a Full-Time Student attending an
accredited college, vocational or high school and enrolled in sufficient courses
to maintain such full-time status. Proof of the child’s enrollment as a
Full-Time Student must be submitted to the Company.

 

  C. An Eligible Participant’s handicapped child who has attained Age nineteen
(19), provided such child is:

 

  1. Unwed; and

 

  2. Mentally incapable or physically incapable of earning his/her own living.
Proof of such incapacity must be furnished to the Company within thirty-one (31)
days of his/her attainment of the limiting Age; and

 

  3. Dependent upon the Eligible Participant for support and maintenance; and

 

  4. A covered person on the day immediately prior to attaining the limiting
Age.

 

  D. An Eligible Participant’s child who is recognized under a qualified medical
child support order, as determined by federal law, as having a right to receive
Benefits under the Benefit Plan.

 

The term “child” includes:

 

  1. A stepchild;

 

  2. A legally adopted child;

 

  3. With respect to Major Medical Benefits only, a child who has been placed in
the Eligible Participant’s home for adoption;

 

and who is more than fifty percent (50%) dependent upon the Eligible Participant
for support and maintenance.

 

Eligible Expense(s) - Treatment, services, and/or supplies, which must be: (1)
Medically Necessary for the care or treatment of an Injury or Illness; and (2)
Recommended and approved by a Physician or a Participating Provider. All
Eligible Expenses must be incurred after the person becomes covered under the
Benefit Plan.

 

4



--------------------------------------------------------------------------------

Eligible Participant -

 

  A. An Eligible Participant is defined as an Employee of the Group, who is a
member of one of the classes of coverage described in the Classification
Schedule shown in the Schedule of Benefits of the Group Employee Benefit Plan
Certificate, who is an Officer of Tidewater Inc.

 

  B. An Eligible Participant becomes a Covered Person when enrolled for coverage
under the Benefit Plan.

 

  C. No person may be covered as both an Eligible Participant and a Dependent at
the same time.

 

Employee - An Eligible Participant who qualifies for coverage in accordance with
the class as determined by the Group and described on the application for
coverage.

 

Enrollment Date - The first day of coverage under the Benefit Plan or if there
is a Waiting Period, the first day of the Waiting Period.

 

Full-Time Student -

 

  A. A Dependent attending an accredited college, vocational or high school; and

 

  B. A Dependent enrolled in sufficient courses to maintain full-time status.

 

Full-Time Student status will continue during school vacation if:

 

  A. The Dependent was enrolled as a Full-Time Student immediately prior to the
vacation; and

 

  B. Intends to return as a Full-Time Student; and

 

  C. Returns to school after vacation, if not prevented from doing so due to
Illness or Injury.

 

The Company and the Group reserve the right to require proof of Full-Time
Student status.

 

Group - Tidewater Inc., or other legal entity of Tidewater Inc., for which Blue
Cross and Blue Shield of Louisiana administers the Benefit Plan.

 

Illness - A disorder or disease of the mind or body or a pregnancy.

 

Injury - Accidental bodily injury sustained by a Covered Person while he is
covered under the Benefit Plan. It must be independent of sickness, disease,
bodily infirmity or other causes.

 

Investigational - The use of any treatment, procedure, facility, equipment,
drug, device or supply not accepted, as determined by the Company, as standard
medical treatment of the condition being treated, or any such items requiring
federal or other government agency approval not granted at the time services
were rendered.

 

Late Enrollee - A Participant who enrolls in the Benefit Plan after the initial
enrollment period and who does not make application during any special
enrollment period.

 

5



--------------------------------------------------------------------------------

Medically Necessary (or “Medical Necessity”) - Those services, treatments,
procedures, equipment, drugs, devices, items or supplies furnished by a covered
Provider that are required to identify or treat a Member’s Illness or Injury,
and which are determined by the Company to be covered under the Benefit Plan in
that they are:

 

  A. consistent with symptoms, diagnosis and treatment of the Member’s
condition, Illness, or Injury; and

 

  B. consistent with standards of good medical practice; and

 

  C. not primarily for the personal comfort or convenience of the Member, his or
her family, or the Provider; and

 

  D. the most appropriate supply or level of care which can safely be provided
to the Member. When applied to the care of an Inpatient, it further means that
the Member’s medical symptoms or condition require continuous twenty-four (24)
hour a day Physician and nursing intervention and that the services cannot be
safely provided to the Member as an Outpatient.

 

The fact that a Physician or other Provider prescribes, orders, recommends or
approves a service or supply, or that a court orders a service or supply to be
rendered, does not make it Medically Necessary.

 

Member - An Eligible Participant or an enrolled Dependent.

 

Open Enrollment Period - Unless specified in the Schedule of Benefits, the Open
Enrollment Period means the one (1) month period prior to the beginning of each
Plan Year.

 

Physician - A Doctor of Medicine or a Doctor of Osteopathy legally qualified and
licensed to practice medicine and practicing within the scope of his or her
license at the time and place service is rendered.

 

Provider - A Hospital, Allied Health Facility, Physician, or Allied Health
Professional, licensed where required, performing within the scope of license,
and approved by the Company.

 

  A. Participating Provider - A Provider that has a Provider Agreement with the
Blue Cross and Blue Shield Plan pertaining to payment for Covered Services
rendered to a Member.

 

  B. Nonparticipating Provider - A Provider that does not have a Provider
Agreement with the Blue Cross and Blue Shield Plan pertaining to payment for
Covered Services rendered to a Member.

 

Reimbursement Percentage - The percentage of Eligible Expenses, which are
payable under the Benefit Plan, as shown in the Schedule of Benefits.

 

Significant Break in Coverage - A period of sixty-three (63) or more days
without Creditable Coverage. Periods of no coverage during a Waiting Period
shall not be taken into account for purposes of determining whether a
Significant Break in Coverage has occurred.

 

Special Enrollee - An Eligible Participant who is entitled to and who requests
Special Enrollment (as described in the Schedule of Eligibility section of the
Group Employee Benefit Plan Certificate) within thirty-one (31) days of losing
other health coverage or for a newly acquired Dependent within thirty-one (31)
days of marriage, birth, adoption, or placement of adoption.

 

6



--------------------------------------------------------------------------------

Waiting Period - The period that must pass before an individual is eligible to
be covered for Benefits under the Benefit Plan. If an individual enrolls as a
Late Enrollee or as a Special Enrollee, any period before such Late or Special
Enrollment is not a Waiting Period.

 

You/Your - The Employee who is covered under the Benefit Plan.

 

 

7



--------------------------------------------------------------------------------

EXPENSES NOT COVERED

 

The following Limitations and/or Exclusions are applicable to the Benefit Plan
in addition to the Limitations and Exclusions contained in the Group Employee
Benefit Plan Certificate previously issued to You which describes the Covered
Services provided under the Benefit Plan. Please refer to that document also for
a full description of Limitations and/or Exclusions.

 

Benefits will not be provided for the following:

 

1. Services, treatments, procedures, equipment, drugs, devices, items or
supplies that are not Medically Necessary for an Illness or Injury and are not
consistent as a medical deduction under Internal Revenue Service (IRS) Section
213(a).

 

2. Services covered in whole or in part by Workers’ Compensation laws, the Jones
Act, and/or services rendered as a result of occupational disease or Injury.

 

3. Any Injury or Illness arising out of the commission of, or attempt to commit,
an assault, battery, felony or act of aggression, insurrection, rebellion, or
participation in a riot.

 

4. Services or expenses for which the Member has no obligation to pay, or for
which no charge would be made if the Member had no health insurance coverage.

 

5. Services or supplies rendered or furnished before the Member’s Enrollment
Date or after the Member’s termination date. Benefits are not available for
charges for services or supplies rendered or furnished during an Admission in
progress on the Member’s Enrollment Date.

 

6. Charges for care or services furnished by any agency or program funded by
federal, state, or local government. This exclusion does not apply to Medicaid
or where prohibited by law.

 

7. Any Injury or Illness occurred while serving as a member of the Armed Forces.

 

8. Any charges for services which are not related to and consistent with the
treatment of any Injury or Illness of the Covered Person.

 

9. Charges for medical care, services, or supplies which are not furnished or
prescribed by a Physician, including non-prescription (over-the-counter) drugs.

 

10. Services or supplies which are Investigational in nature, or for
experimental treatment or procedures, or research purposes, or when not a
generally recognized accepted medical practice.

 

11. Any charges for outpatient food, food supplements or vitamins.

 

12 Any charges for services or supplies which are cosmetic in nature and are not
as a result of a previous Illness or Injury.

 

8



--------------------------------------------------------------------------------

COORDINATION OF BENEFITS

 

1. Applicability

 

  a. This Coordination of Benefits (“COB”) section applies to This Plan when the
Member has health care coverage under more than one plan. “Plan” and “This Plan”
are defined below.

 

  b. If this COB section applies, the Order of Benefit Determination Rules
should be looked at first. Those rules determine whether the benefits of This
Plan are determined before or after those of another plan. The benefits of This
Plan:

 

  (1) will not be reduced when, under the Order of Benefit Determination Rules,
This Plan determines its benefits before another plan.

 

  (2) may be reduced when under the Order of Benefit Determination Rules,
another plan determines its benefits first. That reduction is described in
Paragraph 4 of this COB section.

 

2. Definitions (Applicable only to this Section of the Benefit Plan)

 

  a. “Plan” means any group or blanket health plan which provides benefits for
services, supplies, or equipment for hospital, surgical, medical, or dental
care, including, but not limited to coverage under:

 

  •   insurance policies, non-profit health service plans, health maintenance
organizations, subscriber contracts, self-insured, pre-payment, automobile, or
homeowners medical payments plans;

 

  •   government programs, including compulsory no-fault automobile insurance,
unless an applicable law forbids coordinating benefits with this type of
program;

 

  •   labor-management trusteed plans, union welfare plans, employer
organization plans, employee benefit organization plans, and professional
association plans;

 

  •   any other employee welfare benefit plan as defined in the Employee
Retirement Income Security Act of 1974, as amended;

 

  •   Medicare as permitted by federal law;

 

  •   group-type plans or policies which can be obtained only because of
employment with or membership in a particular organization, corporation, or
other business entity.

 

This does not include school accident insurance, Medicaid, hospital daily
indemnity plans, specified diseases only policies, or limited occurrence
policies which provide only for intensive care or coronary care in the hospital.

 

Each plan or other arrangement for coverage is a separate plan. If an
arrangement has two parts and COB rules apply only to one of the two, each of
the parts is a separate plan.

 

  b. “This Plan” means the part of the Group’s Benefit Plan and any
amendments/endorsements thereto that provides benefits for health care expenses.

 

  c. “Primary Plan”/”Secondary Plan.” The Order of Benefit Determination Rules
state whether This Plan is a Primary Plan or Secondary Plan as to another plan
covering the person.

 

9



--------------------------------------------------------------------------------

When This Plan is a Primary Plan, its benefits are determined before those of
the other plan and without considering the other plan’s benefits.

 

When This Plan is a Secondary Plan, its benefits are determined after those of
the other plan and may be reduced because of the other plan’s benefits.

 

When there are more than two plans covering the person, This Plan may be a
Primary Plan as to one or more other plans, and may be a Secondary Plan as to a
different plan or plans.

 

  d. “Allowable Expense” means a necessary, reasonable, and customary item of
expense for health care, when the item of expense is covered at least in part by
one or more plans covering the person for whom the claim is made.

 

When a plan provides benefits in the form of services, the reasonable cash value
of each service rendered will be considered both an Allowable Expense and a
benefit paid.

 

When benefits are reduced under a Primary Plan because a covered person does not
comply with the Primary Plan’s provisions, the amount of such reduction will not
be considered an Allowable Expense. Examples of such provisions are those
related to second surgical opinions, pre-certification of admissions or
services, and preferred provider arrangements.

 

  e. “Claim Determination Period” means that part of the Benefit Period during
which a person covered by This Plan is eligible to receive benefits under the
provisions of This Plan.

 

3. Order of Benefit Determination Rules

 

  a. When there is a basis for a claim under This Plan and another plan, This
Plan is a Secondary Plan which has its benefits determined after those of the
other plan, unless:

 

  (1) the other plan has rules coordinating its benefits with those of This
Plan; and,

 

  (2) both those rules and This Plan’s rules, in subparagraph (b.) below,
require that This Plan’s benefits be determined before those of the other plan.

 

  b. This Plan determines its order of benefits using the first of the following
rules which applies:

 

  (1) Non-dependent/Dependent: The benefits of the plan which covers the person
as an employee, member or subscriber (that is, other than as a dependent) are
determined before those of the plan which covers the person as a dependent;
except that if the person is also a Medicare beneficiary, and as a result of the
rule established by Title XVIII of the Social Security Act and implementing
regulations, Medicare is

 

(a) Secondary to the plan covering the person as a Dependent, and

 

(b) Primary to the plan covering the person as other than a Dependent (e.g., a
retired employee), then the benefits of the plan covering the person as a
Dependent are determined before those of the plan covering that person as other
than a Dependent.

 

10



--------------------------------------------------------------------------------

  (2) Dependent Child/Parents Not Separated or Divorced: Except as stated in
subparagraph b.(3) below, when This Plan and another plan cover the same child
as a Dependent of different persons, called “parents”:

 

  (a) the benefits of the plan of the parent whose birthday falls earlier in the
Benefit Period are determined before those of the plan of the parent whose
birthday falls later in the Benefit Period; but

 

  (b) if both parents have the same birthday, the benefits of the plan which
covered one parent longer are determined before those of the plan which covered
the other parent for a shorter period of time.

 

However, if the other plan does not have the rule described in (a) immediately
above, but instead has a rule based upon the gender of the parent, and if, as a
result, the plans do not agree on the order of benefits, the rule in the other
plan will determine the order of benefits.

 

  (3) Dependent Child/Separated or Divorced Parents: If two or more plans cover
a person who is a Dependent child of divorced or separated parents, benefits for
the child are determined in this order:

 

  (a) first, the plan of the parent with custody of the child;

 

  (b) then, the plan of the spouse of the parent with custody of the child;

 

  (c) finally, the plan of the parent not having custody of the child.

 

However, if the specific terms of a court decree state that one of the parents
is responsible for the health care expenses of the child, and the entity
obligated to pay or provide the benefits of the plan of that parent has actual
knowledge of those terms, the benefits of that plan are determined first. The
plan of the other parent shall be the Secondary Plan.

 

This paragraph does not apply when any benefits are actually paid or provided
before the entity has that actual knowledge.

 

  (4) Joint Custody: If the specific terms of a court decree state that the
parents will share joint custody, without stating that one of the parents is
responsible for the health care expenses of the child, the plans covering the
child will follow the order of benefit determination rules outlined in Paragraph
3.b.(2).

 

  (5) Active/Inactive Employee: The benefits of a plan which covers a person as
an employee who is not terminated, laid off, or retired (or as that employee’s
dependent) are determined before those of a plan which covers that person as a
terminated, laid off or retired employee (or as that employee’s dependent). If
the other plan does not have this rule, and if, as a result, the plans do not
agree on the order of benefits, this rule is ignored.

 

  (6) Continuation Coverage: If a person whose coverage is provided under a
right of continuation pursuant to federal or state law also is covered under
another plan, the following will be the order of benefit determination:

 

  (a) First, the benefits of a plan covering the person as an employee, member
or subscriber (or as that person’s Dependent);

 

11



--------------------------------------------------------------------------------

  (b) Second, the benefits under the continuation coverage.

 

If the other plan does not have the rule described above, and if, as a result,
the plans do not agree on the order of benefits, this rule is ignored.

 

  (7) Longer/Shorter Length of Coverage: If none of the above rules determines
the order of benefits, the benefits of the plan which covered an employee,
member or subscriber longer are determined before those of the plan which
covered that person for the shorter time.

 

4. Effect on the Benefits of This Plan

 

  a. This Paragraph (4.) applies when, in accordance with Paragraph (3.), “Order
of Benefit Determination Rules,” This Plan is a Secondary Plan as to one or more
other plans. In that event, the benefits of This Plan may be reduced, as
described in this paragraph. Such other plan or plans are referred to as “the
other plans” in (b.) immediately below.

 

  b. Reduction in This Plan’s Benefits

 

The benefits of This Plan will be reduced when the sum of:

 

  (1) the benefits that would be payable for the Allowable Expenses under This
Plan in the absence of this COB section, and

 

  (2) the benefits that would be payable for the Allowable Expenses under the
other plans in the absence of provisions with a purpose like that of this COB
section, whether or not claims are made,

 

would be more than those Allowable Expenses in a Claim Determination Period. In
that case, the benefits of This Plan will be reduced so that they and the
benefits payable under the other plans do not total more than those Allowable
Expenses.

 

When the benefits of This Plan are reduced as described above, each benefit is
reduced in proportion. It is then charged against any applicable benefit limit
of This Plan.

 

5. Right to Receive and Release Needed Information

 

Certain facts are needed to apply these COB rules. The Company has the right to
decide which facts it needs. It may get needed facts from or give them to any
other organization or person. The Company need not tell, or get the consent of,
any person to do this. Each person claiming benefits under This Plan must give
the Company any facts it needs to pay the claim.

 

6. Facility of Payment

 

A payment made under another plan may include an amount which should have been
paid under This Plan. The Company may pay that amount to the organization which
made that payment. That amount will then be treated as though it were a benefit
paid under This Plan. To the extent such payments are made, they

 

12



--------------------------------------------------------------------------------

discharge the Company and the Group from further liability. The term “payment
made” includes providing benefits in the form of services, in which case the
payment made will be deemed to be the reasonable cash value of any benefits
provided in the form of services.

 

7. Right of Recovery

 

If the amount of the payments made by the Company and the Group is more than it
should have paid under this COB section, it may recover the excess. It may get
such recovery or payment from one or more of:

 

  a. The persons it has paid or for whom it has paid;

 

  b. Insurance companies; or

 

  c. Other organizations.

 

The “amount of the payments made” includes the reasonable cash value of any
benefits provided in the form of services.

 

If the excess amount is not received when requested, any benefits due under This
Plan will be reduced by the amount to be recovered until such amount has been
satisfied.

 

TERMINATION OF COVERAGE

 

1. The Member’s coverage may be terminated for fraud or material
misrepresentations in connection with application for coverage or claim for
Benefits.

 

Unless COBRA Continuation of Coverage is available and selected as provided in
the Benefit Plan, a Member’s coverage terminates as provided below:

 

  a. In the event an Employee ceases to be eligible for coverage under the
Group, the coverage of such Employee and all of his/her Dependents
automatically, and without notice, terminates at midnight on the date the
Employee ceases to be covered.

 

  b. The coverage of the Employee’s spouse will terminate automatically and
without notice at midnight on the date upon which the entry of a final decree of
divorce or other legal termination of marriage is made.

 

  c. The coverage of a child as a Member will terminate automatically and
without notice at midnight upon the date the child ceases to be an Eligible
Dependent.

 

  d. Upon the death of an Employee, the coverage of all of his/her surviving
Dependents will terminate automatically and without notice at midnight on the
date of the Employee’s death. However, a covered surviving spouse and Dependents
may be eligible to continue coverage under the Continuation of Insurance Upon
Death of the Employee provision set forth below.

 

2. In the event the Group cancels the Benefit Plan, such cancellation or
termination alone will operate to terminate all rights of the Member to Benefits
under the terms of the Benefit Plan as of the effective date of such
cancellation or termination.

 

13



--------------------------------------------------------------------------------

3. In the event of termination, if the Eligible Participant or Dependent is a
bed patient in a Hospital on the date of termination, all Benefits will
terminate as described in a., b., c., and d. above.

 

4. Except as otherwise provided in the Benefit Plan, no Benefits are available
to a Member for Covered Services rendered after the date of termination of a
Member’s coverage.

 

CONTINUATION OF INSURANCE

UPON DEATH OF THE EMPLOYEE

 

If eligibility for group coverage ceases as a result of the death of the
Employee, a surviving spouse covered as a Dependent who is fifty (50) years of
age or older, will be provided continuous coverage under the Benefit Plan for a
period of ninety (90) days from the date of the Employee’s death. Continued
coverage will also be provided for the deceased Employee’s Dependent children,
if covered prior to the Employee’s death.

 

Within the ninety (90) day period, the surviving spouse will be given the option
to further continue that same coverage (on a premium paying basis) without a
physical exam.

 

If the continuation of coverage option is not chosen, Benefits will cease at the
end of the ninety (90) day period. If the continuation of coverage option is
chosen within the ninety (90) day period, coverage will continue without
interruption and premium is due from the surviving spouse from the last date for
which premium has been paid. Such premium will not exceed the premium assessed
for each Employee by class of coverage under the group contract.

 

The Group will be responsible for notifying the spouse of the right to continue
and for billing and collection of premium.

 

However, if the Company has been furnished with the home address of the
surviving spouse at the time of death and has been notified by the Group in a
manner acceptable to the Company of the death of the Employee, the Company will
notify the surviving spouse of the right to continue.

 

Coverage continued on a premium paying basis terminates on the earliest of

 

  •   the date premium is due and is not paid on a timely basis; or

 

  •   the date the surviving spouse or a Dependent child becomes eligible for
Medicare; or

 

  •   the date the surviving spouse or a Dependent child becomes eligible to
participate in another group health plan; or

 

  •   the date the surviving spouse remarries or dies; or

 

  •   the date the group Benefit Plan ends; or

 

  •   the date a Dependent child is no longer eligible.

 

14



--------------------------------------------------------------------------------

CONTINUATION OF INSURANCE

 

An Employee whose coverage under the Benefit Plan ends because of termination of
active employment or termination of membership in the eligible class or classes
under the Benefit Plan may be entitled to continue the coverage under the
Benefit Plan for himself and his eligible Dependents who were covered on the
date the coverage ended until the earliest of the following dates:

 

  •   Twelve (12) calendar months from the date the Employee’s coverage ended;
or

 

  •   The date ending the period for which the Employee last paid any required
premium contribution; or

 

  •   The date the Employee becomes eligible for similar group coverage; or

 

  •   The date the Benefit Plan ends; or

 

  •   The date the Employee legally resides outside the Company’s service area.

 

Continuation of coverage for an Employee and his Dependents is not available if:

 

  •   The Employee was not continuously covered under the Benefit Plan for three
(3) consecutive months immediately preceding the date his coverage ended; or

 

  •   The Employee becomes eligible for other group coverage within thirty-one
(31) days after coverage under the Benefit Plan ends; or

 

  •   The Employee’s coverage under the Benefit Plan terminated due to fraud; or

 

  •   The Employee’s coverage under the Benefit Plan terminated due to his
failure to pay his required contribution to premium; or

 

  •   The Employee is eligible for continuation of coverage under COBRA.

 

The Employee must notify the Group in writing of his election to continue this
group health coverage and must pay any required contribution to the Group no
later than the date on which coverage under the Benefit Plan would otherwise
end. A form providing notification of the Employee’s election to continue his
coverage is available from the Group.

 

COBRA CONTINUATION OF COVERAGE

 

In accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA), and any amendments thereto, certain covered Employees and Dependents
who would otherwise lose coverage as a result of a Qualifying Event, will have
the option of continuation of that coverage without evidence of insurability.

 

These Employees and Dependents (“Qualified Beneficiaries”) are those who are
covered under the Benefit Plan on the day before a Qualifying Event occurs. In
addition, a child who is born or placed for adoption with the covered Employee
during a period of COBRA coverage will be eligible to become a Qualified
Beneficiary if

 

15



--------------------------------------------------------------------------------

notification of such birth or adoption is made within thirty (30) days of birth
or adoption. A “Qualifying Event” is any of the following events:

 

  •   Termination of employment of an Employee for reasons other than gross
misconduct;

 

  •   Loss of eligibility by an Employee due to a reduction in the number of
work hours of the Employee;

 

  •   Death of an Employee;

 

  •   Divorce or legal separation of an Employee;

 

  •   The covered Employee becomes entitled to Medicare benefits resulting in
the loss of coverage for Dependents;

 

  •   A Dependent child ceases to be an Eligible Dependent under the terms of
the Benefit Plan; or

 

  •   The Group’s Title 11 Bankruptcy proceeding which commences on or after
July 1, 1986, but only with respect to covered Employees who retired from the
Group at any time.

 

The Qualified Beneficiary must notify the Group if the Qualifying Event is a
divorce or legal separation or if a Dependent child loses eligibility for
coverage, within sixty (60) days of the occurrence of the Qualifying Event. The
Group will advise a Qualified Beneficiary of his rights under COBRA upon the
occurrence of any other Qualifying Event and following notice or occurrence of a
Qualifying Event when such notice is required to be given by the beneficiary.

 

The Member may be required to pay the applicable premium for continued coverage
plus an amount to cover administrative expenses.

 

The option to elect continuation will be offered during a period which:

 

  •   begins no later than the date on which the Member otherwise would lose
coverage under the group health plan (the termination date); and

 

  •   ends no earlier than sixty (60) days after the termination date or if
notice is given, sixty (60) days after the Member is notified of his or her
right to continue coverage, whichever is later.

 

If continuation of coverage is elected, the Qualified Beneficiary then has
forty-five (45) days within which to make the first premium payment.

 

Continuation of coverage begins on the termination date and ends no later than
the earliest of:

 

  •   eighteen (18) months after the termination date in the case of termination
of employment or reduction in work hours. If a second Qualifying Event occurs
during this eighteen (18) month period, the eighteen (18) month period will be
extended to thirty-six (36) months;

 

NOTE: The eighteen (18) months may be extended to twenty-nine (29) months for a
Qualified Beneficiary who is determined to be disabled (as determined by the
Social Security Administration) at the time employment was terminated, becomes
disabled during the first sixty (60) days of COBRA coverage, or eligibility
ceased because work hours were reduced. The Qualified Beneficiary must notify

 

16



--------------------------------------------------------------------------------

the Group of the disability determination within eighteen (18) months of the
termination date and no later than sixty (60) days after the date of the Social
Security Administration determination. The Qualified Beneficiary must also
notify the Group within thirty (30) days of any final determination that the
Qualified Beneficiary is no longer disabled. In this case, coverage will end no
later than the first day of the month that begins more than thirty (30) days
after a final determination that the Qualified Beneficiary is no longer disabled
(as determined under the Social Security Act); or

 

  •   thirty-six (36) months after the date of termination due to any other
Qualifying Event; or

 

  •   with respect to Dependent children, the date the Dependent children no
longer meet the definition of Eligible Dependent; or

 

  •   the date the Group ceases to maintain any group health plan; or

 

  •   the date coverage ceases because of non-payment of required premiums; or

 

  •   the date the Employee or Dependent becomes covered under another group
health plan and benefits under that plan are not excluded or limited with
respect to a Pre-Existing Condition; or

 

  •   the date the Qualified Beneficiary becomes entitled to Medicare. Where the
Qualifying Event is entitlement of an Employee to Medicare, the period of
coverage for Dependents shall not terminate earlier than thirty-six (36) months
from the date the Employee becomes entitled to Medicare.

 

NOTE: Special rules apply for the duration of coverage under COBRA for certain
retirees and their Dependents who lose coverage as a result of an employer’s
bankruptcy which is a “Qualifying Event.” In this event, affected retirees and
surviving spouses of deceased retirees may elect lifetime coverage as of the
date of the bankruptcy proceeding. Spouses and Dependent children of retirees
may continue COBRA coverage until the retiree’s death. When the retiree dies,
the surviving spouse and any Dependent children may elect and pay for an
additional thirty-six (36) months of coverage from the date of the retiree’s
death. In all cases, these Qualified Beneficiaries must pay for the coverage
elected. COBRA coverage under these circumstances will terminate if the employer
ceases to provide any group health plan to any employees, or if the Qualified
Beneficiaries fail to pay the required premiums or become covered under another
employer’s group health plan.

 

RIGHT OF SUBROGATION

 

1. To the extent that Benefits for Covered Services are provided or paid under
the Benefit Plan, the Company and the Group will be subrogated and will succeed
to the right of the Member for the recovery of the amount paid under the Benefit
Plan against any person, organization or other carrier except where such carrier
provides Benefits directly to a Member who is its insured. The acceptance of
such Benefits hereunder will constitute such subrogation.

 

2.

The Member will reimburse the Company (on behalf of the Group) all amounts
recovered by suit, settlement, or otherwise, from any third party or his insurer
to the extent of the Benefits provided or paid under the Benefit Plan. The right
of reimbursement to the Company and the Group exists to the extent allowed by
law

 

17



--------------------------------------------------------------------------------

 

even if the payment received by the Member is for, or is described as for, his
damages other than health care expenses and/or dental care expenses, or if the
Member recovering the money is a minor. All costs (including attorney fees)
incurred by the Member in exercising any such right of recovery will be the
responsibility of the Member. Any amount paid by the Company (on behalf of the
Group) for which any third party or insurer is responsible will not be reduced
by the amount of the Member’s costs.

 

3. The Member will take such action, furnish such information and assistance,
and execute such papers as the Company or the Group may require to facilitate
enforcement of its rights, and will take no action prejudicing the rights and
interest of the Company and the Group under the Benefit Plan. Nothing contained
in this provision will be deemed to change, modify or vary the terms of the
Coordination of Benefits section of the Benefit Plan.

 

GENERAL PROVISIONS

 

A. The Benefit Plan

 

  1. Except as specifically provided herein, the Benefit Plan will not make the
Company liable or responsible for any duty or obligation which is imposed on the
Group by federal or state law or regulations. To the extent that the Benefit
Plan may be an employee welfare benefit plan as defined in the Employee
Retirement Income Security Act of 1974 (“ERISA”), as amended, The Group will be
the administrator of such employee welfare benefit plan and will be solely
responsible for meeting any obligations imposed by law or regulation on the
administrator of the plan, except those specifically undertaken by the Company
herein.

 

  2. The Company will not be liable for or on account of any fault, act,
omission, negligence, misfeasance, malfeasance or malpractice on the part of any
Hospital, other institution, or agent or Employee thereof, or on the part of any
Physician, Allied Provider, nurse, technician or other person participating in
or with the care or treatment of a Member.

 

B. Benefit Plan Changes

 

The Company and the Group reserves the right to modify the terms of the Benefit
Plan upon not less than thirty (30) days notice to the Member. No change or
waiver of any Benefit Plan provision will be effective until approved by the
Company’s and/or the Group’s chief executive officer or other officer who is
authorized to make such changes.

 

C. Identification Cards and Certificates or Booklets

 

The Company will issue identification cards and certificates or booklets which
describe the Benefit Plan’s Benefits and the procedures for obtaining Benefits.
In the event of a conflict between the Benefit Plan and the certificates or
booklets, the terms of the Benefit Plan will prevail.

 

D. Benefits to Which Members are Entitled

 

  1. The liability of the Company and the Group is limited to the Benefits
specified in the Benefit Plan.

 

  2. Benefits for Covered Services specified in the Benefit Plan will be
provided only for services and supplies rendered on and after the Member’s
Enrollment Date by a Provider specified in the Benefit Plan and regularly
included in such Provider’s charges.

 

18



--------------------------------------------------------------------------------

E. Filing of Claims

 

A claim is a written or electronic proof of charges for Covered Services that
have been incurred by a Member during the time period the Member was insured
under the Benefit Plan. Benefits will not be due under the Benefit Plan unless a
claim in a form acceptable to the Company is filed with the Company within
ninety (90) days from the date services are rendered. The claim must then be
filed as soon as possible, but not more than eighteen (18) months after the
claim is incurred. Benefits will be denied for claims filed any later than
eighteen (18) months from the date of service. The claim must contain the data
necessary for the Company to determine Benefits. A claim will be considered
incurred on the date services or supplies are provided. Benefit Plan provisions
in effect at the time the service or treatment is received shall govern the
processing of any claim expense actually incurred as a result of the service or
treatment rendered.

 

When filing claims for Prescription Drugs, Members must use the Prescription
Drug Claim Form. The Prescription Drug Claim Form, or an attachment acceptable
to the Company, must be completed and signed by the dispensing pharmacist. The
claim form should then be sent to the Company.

 

F. Review of Claims Denied in Whole or in Part

 

A Member has sixty (60) days, from the date of receipt of notification of the
Company’s action on his or her claim, to request a review of any Benefits denied
in whole or in part. To request a review, the Member must write to Blue Cross
and Blue Shield of Louisiana, NASCO Dedicated Unit, Post Office Box 98029, Baton
Rouge, LA 70898-9029, stating the issue to be reviewed and attaching pertinent
medical records or other information that the Member offers in support of his or
her claims. A copy should also be filed with the Manager of Employee Benefits of
Tidewater Inc., 1440 Canal Street, New Orleans, LA 70112. The Member may also
request a description of any pertinent records that the Company relied on in
making its original decision to deny the claim in whole or in part.

 

A disposition of the claim will not be deemed final until such time as a written
decision is rendered. The decision will be rendered within sixty (60) days after
the request for review is received, unless medical records are requested from a
Provider. In such case the decision will be rendered no later than one hundred
twenty (120) days after the request for review is received. The Company has full
discretionary authority to determine eligibility for Benefits and/or to construe
the terms of the Benefit Plan. The Member will receive a written decision
stating the specific reasons for the final decision with specific references to
pertinent Benefit Plan provisions.

 

G. Time Limit for Legal Action

 

No lawsuit may be filed:

 

  •   any earlier than the first sixty (60) days after notice of claim has been
given; or

 

  •   any later than eighteen (18) months after the date services are rendered.

 

H. Release of Information

 

Each Member receiving care under the Benefit Plan authorizes and directs any
Provider to furnish to the Company, upon its request, all information, records,
copies of records or testimony relating to attendance, diagnosis, examination,
or treatment. Such authorization and compliance by each Provider affected will
be a

 

19



--------------------------------------------------------------------------------

condition precedent to rights to Benefits to each Member hereunder, and no
Benefits will be provided in any case where such authorization is not given full
effect. The Company will hold such information, records, or copies of records,
as confidential except where in its discretion the same should be disclosed.

 

I. Applicable Law

 

The Benefit Plan will be governed and construed in accordance with the laws and
regulations of the State of Louisiana except when preempted by federal law.

 

J. Payment of Benefits

 

Direct Payment to Member

 

  1. All Benefits payable under the Benefit Plan and any amendment hereto are
personal to the Member and are not assignable in whole or in part by the Member.
The Company has the right to make payment to a Hospital, Physician, or other
Provider (instead of to the Member) for Covered Services which they provide
while there is in effect between the Company and any such Hospital, Physician,
or other Provider an agreement calling for the Company to make payment directly
to them. In the absence of such an agreement for direct payment, the Company
will pay to the Member and only the Member those Benefits called for herein and
the Company will not recognize a Member’s attempted assignment to, or direction
to pay, another, except as required by law.

 

  2. The Company reserves the right to select Hospitals, Physicians, and other
Providers with which it will make agreements for direct payment for Covered
Services rendered to Members, based on criteria which include the Company’s need
in the locality, Utilization Management practices of the Hospital, Physician, or
other Provider, quality of services, and the like.

 

K. Member/Provider Relationship

 

  1. The choice of a Provider is solely the Member’s.

 

  2. Neither the Company nor the Group renders Covered Services, but only makes
payment for Covered Services received by Members. Neither the Group nor the
Company is liable for any act or omission of any Provider. The Company nor the
Group has no responsibility for a Provider’s failure or refusal to render
Covered Services to a Member.

 

  3. The use or non-use of an adjective such as Participating, Key,
Nonparticipating and Non-Key in referring to any Provider is not a statement as
to the ability of the Provider.

 

L. The Benefit Plan and Medicare

 

  1. For employers having twenty (20) or more active Employees, federal law and
regulations require that each active Employee Age sixty-five (65) or older, and
each active Employee’s spouse Age sixty-five (65) or older, may elect to have
coverage under the Benefit Plan or under Medicare.

 

  a. Where such Employee or spouse elects coverage under the Benefit Plan, it
will be the primary payor of Benefits with the Medicare program the secondary
payor.

 

  b. For an active Employee Age sixty-five (65) or older or for a spouse Age
sixty-five (65) or older of an active Employee who elects to have Medicare as
the primary payor, the Benefit Plan will be considered as the secondary payor.

 

20



--------------------------------------------------------------------------------

  2. Under federal law, if an active Employee under Age sixty-five (65) or an
active Employee’s Dependent under Age sixty-five (65) is covered under a group
Benefit Plan of an employer with one hundred (100) or more Employees and also
has coverage under the Medicare program by reason of Social Security disability,
the group Benefit Plan is the primary payor and Medicare is the secondary payor.

 

  3. For persons under Age sixty-five (65) who are covered under the Benefit
Plan and who also have coverage under the Medicare program by reason of
end-stage renal disease, or if the Member is determined to be disabled and has
coverage under the Medicare program, the Medicare program will be the primary
payor and the Benefit Plan the secondary payor, except that during the first
eighteen (18) month period that such persons are eligible for Medicare benefits
by reason of end-stage renal disease or disability, the Benefit Plan will be the
primary payor and Medicare the secondary payor.

 

  4. When the Benefit Plan is the primary payor, it will provide regular
Benefits for Covered Services. When the Benefit Plan is the secondary payor, it
will provide Benefits not to exceed the difference between actual charges for
services and the amount paid by Medicare (or the difference between the Medicare
approved charge and the amount Medicare paid if assignment is accepted by the
Physician).

 

M. Notice

 

Any notice required under the Benefit Plan must be in writing. Notice to the
Group or to the Company will be sent to the address stated in the application
for group coverage. Required notices given will be considered delivered when
deposited in the United States Mail, postage prepaid, addressed to the Member at
the address as it appears on the records of the Company, or to the Group at the
address as it appears on the records of the Company. The Group, the Company, or
a Member may, by written notice, indicate a new address for giving notice.

 

N. Job-Related Injury or Illness

 

The Group must report to the appropriate governmental agency any job-related
Injury or Illness of an Employee where so required under the provisions of any
legislation of any governmental unit. The Benefit Plan excludes Benefits for any
services covered in whole or in part by Workers’ Compensation laws and/or
rendered as a result of occupational disease or Injury. In the event Benefits
are initially extended and a compensation carrier or employer makes any type
settlement with the Employee, with any person entitled to receive settlement
where the Employee dies, or if the Employee’s Injury or Illness is found to be
compensable under law, the Employee must reimburse the Company and the Group for
Benefits extended or direct the compensation carrier to make such reimbursement.
The Company and the Group will be entitled to such reimbursement even if the
settlement does not mention or excludes payment for health care expenses.

 

O. Right of Recovery

 

Whenever any payment for Covered Services has been made in an amount that
exceeds the maximum Benefits available for such services under the Benefit Plan,
or whenever payment has been made in error for non-Covered Services, the Company
will have the right to recover such payment from the Member or, if applicable,
the Provider. As an alternative, the Company reserves the right to deduct from
any pending claim for payment under the Benefit Plan any amounts the Member or
Provider owes.

 

21



--------------------------------------------------------------------------------

P. Coverage in a Department of Veterans Affairs or Military Hospital

 

In any case in which a veteran is furnished care or services by the Department
of Veterans Affairs for a non-service-connected disability, the United States
will have the right to recover or collect the reasonable cost of such care or
services to the extent the veteran would be eligible for Benefits for such care
or services if the care or services had not been furnished by a department or
agency of the United States. The amount that the United States may recover will
be reduced by the appropriate Deductible and Coinsurance amount.

 

The United States will have the right to collect the reasonable cost of health
care services incurred by the United States on behalf of a military retiree or a
military Dependent through a facility of the United States military to the
extent that the retiree or Dependent would be eligible to receive reimbursement
or indemnification if the retiree or Dependent were to incur such cost on his or
her own behalf. The amount the United States may recover will be reduced by the
appropriate Deductible and Coinsurance amount.

 

Q. Liability of Plan Affiliates

 

The Group, on behalf of itself and its participants, hereby expressly
acknowledges its understanding that the Company is an independent corporation
operating under a license from the Blue Cross and Blue Shield Association, an
association of independent Blue Cross and Blue Shield Plans, the “Association”
permitting the Company to use the Blue Cross and Blue Shield Service Marks in
the State of Louisiana, and that the Company is not contracting as the agent of
the Association. The Group, on behalf of itself and its participants, further
acknowledges and agrees that it has not entered into another agreement based
upon representations by any person other than the Company and that no person,
entity, or organization other than the Company shall be held accountable or
liable to the Group for any of the Company’s obligations to the Group. This
paragraph shall not create any additional obligations whatsoever on the part of
the Company other than those obligations created under other provisions of this
agreement.

 

R. Certificates of Creditable Coverage

 

The Company shall provide, without charge to Employees and/or Dependents who are
or who were covered under the Benefit Plan, a written certification of their
coverage under the Benefit Plan (Certificate of Creditable Coverage) under the
following circumstances:

 

  A. The Company will automatically issue a Certificate of Creditable Coverage
to:

 

  1. An individual who is a Qualified Beneficiary entitled to elect COBRA
Continuation coverage.

 

  2. An individual ceasing to be covered under the Benefit Plan.

 

  3. An individual who is a Qualified Beneficiary and has elected COBRA
continuation coverage that has ended.

 

  B. A Certificate of Creditable Coverage will be given by the Company to an
individual, at any time, upon request, for a period of up to twenty-four (24)
months after coverage under the Benefit Plan ceases.

 

22



--------------------------------------------------------------------------------

SUMMARY PLAN DESCRIPTION INFORMATION

 

Name of Plan:

   The Tidewater Executive Health and Dental Benefit Plan For Actively Employed
Officers of Tidewater Inc.

Name and Address of

   Tidewater Inc.

Plan Sponsor:

   1440 Canal Street      Suite 2100      New Orleans, Louisiana 70112     
Telephone: 1-504-568-1010 (1-800-678-8433)

Employer Identification

Number (EIN):

   72-0487776

Plan Number (PN):

   501

Type of Plan:

   Group Major Medical and Group Dental Benefit Plan

Type of Administration:

   The Plan(s medical and dental Benefits are administered, on behalf of the
Plan Administrator, by Blue Cross and Blue Shield of Louisiana, pursuant to the
terms of the Administration Services Agreement and the terms and conditions of
the Benefit Plan.

Name and Address of

   Tidewater Inc.

Plan Administrator:

   1440 Canal Street      Suite 2100      New Orleans, Louisiana 70112     
Telephone: 1-504-568-1010 (1-800-678-8433)

Agent for Service of

   Tidewater Inc.

Legal Process:

   1440 Canal Street      Suite 2100      New Orleans, Louisiana 70112     
Telephone: 1-504-568-1010 (1-800-678-8433)

Plan Year:

   The financial records of the Plan are kept on a Plan Year basis. The Plan
Year ends on each December 31.

Plan Details:

   The eligibility requirements, termination provisions and a description of the
circumstances which may result in disqualification, ineligibility, denial, or
loss of any benefits are described in the Benefit Plan.

Future of the Plan:

   Although the Plan Sponsor expects and intends to continue the Benefit Plan
indefinitely, the Board of Directors of Tidewater Inc. reserves the right to
modify, amend, suspend, or terminate the Benefit Plan at any time.

 

23



--------------------------------------------------------------------------------

Source of Contributions

and Funding:

  

The cost of all coverage is paid in full by the Plan Sponsor.

Department of Labor:

   If You have any questions about Your rights under the Employee Retirement
Income Security Act of 1974 (ERISA), You should contact the nearest office of
the Pension and Welfare Benefits Administration, U.S. Department of Labor,
listed in Your telephone directory, or the Division of Technical Assistance and
Inquiries, Pension and Welfare Benefits Administration, U.S. Department of
Labor, 200 Constitution Avenue, N.W., Washington, DC 20210.

 

24



--------------------------------------------------------------------------------

ERISA RIGHTS

 

As a Participant in the Plan You are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (“ERISA”). ERISA
provides that all Plan Participants shall be entitled to:

 

  •   examine, without charge, at the Administrator’s office all Plan documents,
insurance contracts and copies of all documents filed by the Plan with the U. S.
Department of Labor, such as detailed annual reports and this SPD;

 

  •   obtain copies of all Plan documents and other Plan information upon
written request to the Administrator, who may make a reasonable charge for the
copies;

 

  •   receive a summary of the Plan’s annual financial report. The Administrator
is required by law to annually furnish each Participant with a copy of this
summary annual report.

 

In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. These people,
called “fiduciaries” of the Plan, have a duty to act prudently and in the
interest of You and other Plan Participants and beneficiaries. No one, including
the Group or any other person, may fire You or otherwise discriminate against
You in any way to prevent You from obtaining a Plan benefit or exercising Your
rights under ERISA. If Your claim for a Plan benefit is denied in whole or in
part, You must receive a written explanation of the reason for the denial. You
have the right to have the Plan’s Administrator review and reconsider Your
claim.

 

Under ERISA, there are steps You can take to enforce the above rights. For
instance, if You request materials from the Plan and do not receive them within
thirty (30) days, You may file suit in a federal court. In such a case, the
court may require the Administrator to provide the materials and pay You up to
one hundred dollars ($100.00) a day until You receive the materials, unless the
materials were not sent because of reasons beyond the control of the
Administrator. If You have a claim for benefits which is denied or ignored, in
whole or in part, You may file suit in a state or federal court. If it should
happen that Plan fiduciaries misuse the Plan’s money, or if You are
discriminated against for asserting Your rights, You may seek assistance from
the U.S. Department of Labor, or You may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If You are successful the
court may order the person You have sued to pay these costs and fees. If You
lose, the court may order You to pay these costs and fees; if, for example, it
finds Your claim is frivolous. If You have any questions about Your Plan, You
should contact the Administrator. If You have any questions about this statement
or about Your rights under ERISA, You should contact the Administrator or the
nearest Area Office of the U.S. Labor-Management Services Administration,
Department of Labor.

 

25



--------------------------------------------------------------------------------

AMENDMENT TO THE

MANAGED HEALTH CARE EXECUTIVE MEDICAL BENEFIT PLAN CERTIFICATE OF

TIDEWATER INC. (“Group”)

 

This Amendment is issued to the Member and is effective on the date as shown on
the Group’s Benefit Plan Amendment. All of the provisions, definitions,
procedures, conditions, limitations, and exclusions of the Benefit Plan are
applicable to this Amendment, unless they conflict with the provisions of this
Amendment. If the provisions of the Benefit Plan or other Amendment or
Endorsement heretofore issued conflict with those of this Amendment, the
provisions of this Amendment will prevail.

 

HEALTH, DENTAL AND SHORT TERM DISABILITY SCHEDULE OF BENEFITS

 

The section entitled “Prescription Drugs” is hereby amended to read as follows:

 

Prescription Drugs (Benefits provided only through Participating Pharmacies)

 

Deductible Amount

  None

Copayment Amount (per prescription)

   

Generic Drugs

  $10.00

Brand Drugs if Generic Drugs available

  $20.00 + Cost Difference for Brand

Brand Drugs if Generic Drugs not available

  $20.00

 

Retail dispensing increments and Copayment for Generic and/or Brand Drugs:

 

34 day supply -

  1 Copayment

68 day supply -

  2 Copayments

102 day supply -

  3 Copayments

 

Special Note:

 

Contraceptive drugs are excluded unless determined to be Medically Necessary and
pre-authorization is obtained by calling the telephone number shown on the
Member I.D. Card.

 

Weight reduction prescriptions are excluded unless determined to be Medically
Necessary and pre-authorization is obtained by calling the telephone number
shown on the Member I.D. Card.

 

The Copayment includes applicable sales tax.

 

All other provisions remain unchanged.

 

Blue Cross and Blue Shield of Louisiana, incorporated as Louisiana Health
Service & Indemnity Company (referred to as the “Company”), provides
administrative claims payment services only for the Group and does not assume
any financial risk or obligation with respect to claims liability.

 

40XX0958 5/99



--------------------------------------------------------------------------------

EXECUTIVE MEDICAL BENEFIT PLAN CERTIFICATE

HEALTH AND DENTAL SCHEDULE OF BENEFITS

 

GROUP NAME

--------------------------------------------------------------------------------

  

GROUP NUMBER

--------------------------------------------------------------------------------

Tidewater Inc.    48347 and Departments

 

GROUP’S BENEFIT PLAN DATE

--------------------------------------------------------------------------------

 

GROUP’S BENEFIT PLAN

AMENDED DATE

--------------------------------------------------------------------------------

 

GROUP’S ANNIVERSARY DATE

--------------------------------------------------------------------------------

January 1, 1998

  January 1, 2001   January 1st

Benefit Period Maximum Amount (Per Family):

  $7,500.00

 

DEDUCTIBLES and OUT-OF-POCKET MAXIMUMS

 

Individual Benefit Period Deductible

  Not Applicable

Family Benefit Period Aggregate Deductible Maximum

  Not Applicable

Individual Out-of-Pocket Maximum (Excludes Deductible)

  Not Applicable

Family Out-of-Pocket Aggregate Maximum (Excludes Deductible)

  Not Applicable

 

EXECUTIVE MEDICAL PLAN BENEFIT DESIGN

 

    

Coinsurance

Group

--------------------------------------------------------------------------------

 

Coinsurance

Member

--------------------------------------------------------------------------------

Hospital

        

Inpatient Hospital Copayment

   Not Applicable   Not Applicable

Inpatient Hospital Admission (Includes all Inpatient Services)

   100%   0%

Emergency Treatment

   100%   0%

Surgical and Medical Services

 

Physician’s Office Visit and Consultations (Excludes Surgery)

   100%   0%

Physician Surgical Services (Inpatient or Outpatient)

   100%   0%

 

40XX0842 R 01/01



--------------------------------------------------------------------------------

Assistant Surgeon Services

   100%   0%

Anesthesia Services

   100%   0%

Second Surgical Opinion (Optional)

   100%   0%

Chiropractor Visits

   100%   0%

Outpatient Diagnostic X-Ray

   100%   0%

Preventive or Wellness Care

   100%   0%

Pregnancy Care

        

Maternity Delivery

(Prenatal and Postnatal Care)

   100%   0%

Other Covered Services, Supplies, or Equipment

 

Ambulance Services

   100%   0%

Durable Medical Equipment, Prosthetics and Orthotics

   100%   0%

Ambulatory Surgical Center (Outpatient Facility Charge)

   100%   0%

TMJ Disorders (Limited to non-surgical services each Benefit Period - Facility
and Professional services combined)

   100%   0%

Outpatient Private Duty Nursing Services

   100%   0%

Outpatient Speech, Physical, Occupational and Cardiac Therapy

   100%   0%

Dental Services/Accidental Injury to Sound Natural Teeth (Dental and Medical
Providers)

   100%   0%

Attention Deficit/Hyperactivity Disorders

   100%   0%

 

2



--------------------------------------------------------------------------------

Mental Disorders

        

Inpatient Services Maximum (30 Days per Benefit Period)

   100%   0%

Outpatient Services Maximum (20 Visits per Benefit Period)

   100%   0%

Alcohol & Drug Abuse

        

Inpatient Services Maximum (30 Days per Benefit Period and Two confinements per
Lifetime)

   100%   0%

Outpatient Services Maximum (20 Visits per Benefit Period)

   100%   0%

Prescription Drugs

        

Generic Drugs or Brand Drugs

   100%   0%

 

Pre-Authorization is required for the following drugs and may be requested by
calling: 1-800-973-7705.

 

  •   Dexadrine (age nineteen (19) and over)

 

  •   Adderall (age nineteen (19) and over)

 

  •   Growth Hormones

 

  •   Oral Contraceptives

 

  •   Anorexiants

 

  •   Prescription Vitamins and/or Minerals

 

THE FOLLOWING BENEFITS MUST BE AUTHORIZED

BY INDIVIDUAL CASE MANAGEMENT

 

Special Benefits

--------------------------------------------------------------------------------

   Coinsurance
Group


--------------------------------------------------------------------------------

  Coinsurance
Member


--------------------------------------------------------------------------------

Skilled Nursing Facility Services

   100%   0%

(Limited to 100 Days per Benefit Period)

        

Home Health Care Services

   100%   0%

(Limited to 40 Visits per Benefit Period)

        

Hospice Care Services

   100%   0%

(Limited to $5,000 Lifetime Maximum)

        

 

3



--------------------------------------------------------------------------------

BENEFITS FOR THE FOLLOWING ARE AVAILABLE

ONLY IF A WRITTEN PRE-AUTHORIZATION IS OBTAINED

BY INDIVIDUAL CASE MANAGEMENT

 

Organ and Tissue

Transplant Benefits

--------------------------------------------------------------------------------

   Coinsurance
Group


--------------------------------------------------------------------------------

  Coinsurance
Member


--------------------------------------------------------------------------------

(All Covered Services Subject to

the overall Lifetime Maximum)

   100%   0%

 

DENTAL CARE BENEFITS

(Provider Network not applicable)

 

BENEFIT PERIOD DEDUCTIBLE:     

Type I

   Not Applicable

Type II and III

    

Per Participant

   Not Applicable

Per Family (Aggregate)

   Not Applicable

Type IV

   Not Applicable

BENEFIT PERIOD MAXIMUM:

    

Type I, II, and III

   Not Applicable

TYPE IV ORTHODONTIC SERVICES:

    

Lifetime Maximum

   Not Applicable      Group /Member


--------------------------------------------------------------------------------

ALLOWABLE CHARGE PAYMENT PERCENTAGES:

    

Type I (Preventive) Dental Expenses

   100% / 0%

Type II (Basic) Dental Expenses

   100% / 0%

Type III (Major) Dental Expenses

   100% / 0%

Type IV (Orthodontic) Dental Expenses

   100% / 0%

 

4



--------------------------------------------------------------------------------

ELIGIBILITY ENROLLMENT AND WAITING PERIOD

 

Active Employees who are Officers of Tidewater Inc. - An initial Employee,
performing all of the main duties of his or her job with the Group and working a
minimum of thirty (30) hours per week and who is not part-time or temporary,
will be eligible for coverage on the Benefit Plan date. A subsequent Employee,
hired or promoted after the Benefit Plan date, will be eligible for coverage on
the date of employment or promotion.

 

Coverage for an Active Employee will become effective on the date such Employee
is eligible, provided he or she is Actively at Work on the effective date. If
the Employee is not Actively at work on the effective date, coverage will become
effective on the date the Employee returns to Active Work.

 

Dependents of Employees who are Officers of Tidewater Inc. - A Dependent of an
Active Employee, who is eligible for coverage under the Plan and who is not
already covered as an Employee under the Plan and for whom the Employee has made
a written request for coverage, will be eligible:

 

•   On the date the Employee qualifies for coverage, if he or she has one (1) or
more Dependents at that time; or

 

•   On the date the Employee acquires a first Dependent, if such Employee has no
Dependents on the date the Employee becomes eligible for coverage.

 

Coverage for a Dependent of an Active Employee will become effective on the date
such Dependent qualifies for Dependent coverage. Coverage for a Dependent who is
Hospital confined on the effective date will become effective on the day after
such Dependent is discharged from the Hospital.

 

Former Plan Participants with extended Benefits under COBRA - A former Employee
who was an Officer of Tidewater Inc. and all covered Dependents will be eligible
for coverage on the date following the loss of coverage due to a Qualifying
Event.

 

Coverage will become effective on the date established by the Company, pending
timely application and receipt of applicable premium payments by the Company.

 

TERMINATION OF MEDICAL AND DENTAL COVERAGES

 

Medical and dental coverages for the Subscriber will end on the earliest of:

 

  A. The date upon which membership as an Eligible Participant ceases; or

 

  B. The date upon which employment with the Group ceases; or

 

  C. The date upon which the Subscriber or the Group ceases premium payments for
this coverage; or

 

  D. The date upon which the Plan ceases; or

 

  E. The date upon which the Subscriber is pensioned or retired, unless the
Subscriber, otherwise, qualifies for retiree medical benefits.

 

Medical and dental coverages for the Dependent will end on the earliest of:

 

  A. The date upon which the Subscriber is no longer an Eligible Participant; or

 

  B. The date upon which the Dependent ceases to be an eligible Dependent; or

 

  C. The date upon which all Dependent coverage under the Plan is cancelled.

 

5



--------------------------------------------------------------------------------

CHANGE IN AMOUNTS OF BENEFITS

 

Any change in the amount of Benefits due to a change in Your class will be
effective on the date of the change, provided:

 

  A. You are Actively at Work; and

 

  B. You make any required premium payment for the change to become effective.

 

If You are not Actively at Work, such change will become effective on the first
day on which You return to work. If You or the Group does not make the required
premium payment within thirty-one (31) days of the change, any increased
Benefits will not become effective until You give proof of good health
satisfactory to the Company. Such increased Benefits will become effective on
the date established by the Group and the Company.

 

Changes in amounts of Benefits due to an amendment to the Plan will become
effective:

 

  A. For You:

 

  1. On the amendment date if You are Actively at Work performing the normal
duties of Your job for a full work day:

 

  a. While physically present at Your normal place of employment; or

 

  b. At some other place of business that the Group requires You to go.

 

  B. For Your Dependent (if applicable):

 

  1. On the amendment date if the Dependent is not confined to a Hospital; or

 

  2. On the day after the Dependent is released from a Hospital, if the
Dependent is Hospital confined on the amendment date.

 

Payments will be based upon the Benefits in effect at the time the Covered
Service is rendered.

 

6